In Mandamus. This cause originated in this court on the filing of a complaint for a writ of mandamus. Upon consideration of the parties’ evidence and briefs,
It is ordered by the court, sua sponte, that the parties shall submit additional evidence, in the form of affidavits, exhibits, or stipulations between the parties, that answers the following:
(1) How much unencumbered cash is still available to relator from his reduced appropriation for the remainder of 2009;
(2) Is the remaining unencumbered cash sufficient for relator to operate for the rest of 2009;
*1486(3) Given the unencumbered cash that was available to relator in October 2009, was the closure of the county’s youth detention center warranted;
(4) What is the current status of the youth detention center employees;
(5) What expenses must still be paid by relator for the remainder of 2009; and
(6) What is the anticipated carryover balance for the county in 2010?
The evidence shall be filed no later than Friday, November 13, 2009. The Clerk’s office shall refuse to file any requests for extension of time.